976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edward MOORE, Petitioner-Appellant,v.Richard LANHAM, Sr., Commissioner, Maryland Division ofCorrection;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 92-6486.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 21, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-1062-MJG)
James Edward Moore, Appellant Pro Se.
D.Md.
Dismissed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James Moore seeks to appeal the district court's order dismissing without prejudice his petition filed pursuant to 28 U.S.C. § 2254 (1988), for non-exhaustion of state remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Moore v. Attorney General of MD, No. CA-92-1062-MJG (D. Md. Apr. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED